                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                CIVIL ACTION NO. 3:19-CV-00631-KDB-DCK
 THE PARADIES SHOPS, LLC,

                 Plaintiff,

    v.                                                          ORDER

 BROOKSTONE CHARLOTTE, LLC,

                 Defendant.


         This matter is before the Court to resolve the parties’ ongoing dispute concerning the

production of the Asset Purchase Agreement (“APA”) dated October 8, 2019 among Intervenor

Hudson Group (HG) Retail, LLC (“Hudson”); Apex Digital Inc.; Apex Airport Stores; and Apex

Operating Inc. as reflected in the parties’ arguments at the hearing in this matter on December 9,

2019 and in their recent communications to the Court. See Doc. No. 48.

         Having carefully reviewed the APA and considered the parties’ arguments, the Court finds

that the APA is well within the broad scope of relevant discovery permitted by Rule 26 (b)(1) of

the Federal Rules of Civil Procedure and must be produced by Hudson to Plaintiff The Paradies

Shops, LLC (“Paradies”). However, with the agreement of the parties, the Court will order that

the document be produced for “Attorneys’ Eyes Only.” Also, Hudson may, for the purpose of this

initial production of the document, redact the financial terms of the purchase (i.e. the purchase

price) and other specific financial information it contends is confidential, but must otherwise

produce the full document. Paradies will have the opportunity to seek an unredacted version of the

document if it chooses to do so as the case proceeds.




                                                1
       THEREFORE, IT IS HEREBY ORDERED THAT Hudson produce the APA, with the

redactions permitted above, to Paradies’ counsel prior to 5 p.m. on December 13, 2019. Paradies

shall limit its disclosure of the document to “Attorneys’ Eyes Only,” as that term is commonly

understood in the context of the production of documents in discovery, including, but not limited

to, its attorneys of record as well as other professional members of their firm and the firm’s staff.




                            Signed: December 11, 2019




                                                  2
